UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4243


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFF DORIAN HOWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cr-00577-AW-1)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson,
Appellate Attorney, Greenbelt, Maryland, for Appellant.  Rod J.
Rosenstein, United States Attorney, Margaret A. Moeser, Special
Assistant United States Attorney, Adam K. Ake, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeff     Dorian       Howell   pled     guilty    to     reentry     after

deportation as an aggravated felon, in violation of 8 U.S.C.

§ 1326(a) & (b)(2) (2012), and was sentenced to twenty-seven

months of imprisonment.            On appeal he raises two issues, whether

his    sentence:     (1)    was    procedurally        unreasonable    because     the

district court failed to consider the 18 U.S.C. § 3553(a) (2012)

factors raised by defense counsel and applied the same standard

to reject his requests for a variance and departure, and (2) was

substantively unreasonable because the court improperly balanced

the § 3553(a) factors.            For the reasons that follow, we affirm.

            In reviewing a sentence, we must first ensure that the

district    court     did     not    commit      any    “significant     procedural

error,” such as failing to properly calculate the applicable

Sentencing Guidelines range, failing to consider the § 3553(a)

factors, or failing to adequately explain the sentence.                        Gall v.

United States, 552 U.S. 38, 51 (2007).                   Once we have determined

that    there   is    no    procedural         error,    we   must    consider     the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.                Id.    If the sentence imposed

is within the appropriate Guidelines range, it is presumptively

reasonable.     Rita v. United States, 551 U.S. 338, 347 (2007).

The presumption may be rebutted by a showing that the sentence

is unreasonable when measured against the § 3553(a) factors.

                                           2
United    States     v.   Montes–Pineda,           445 F.3d 375,     379    (4th       Cir.

2006).

            Upon     review,         we    conclude       that   the    district        court

committed       no   procedural           or   substantive       error      in     imposing

Howell’s sentence.             Howell does not contest that the twenty-

seven-month      sentence       he    received       was    at   the    bottom         of    his

properly     calculated        advisory        Guidelines        range.          The    court

adequately explained why it rejected Howell’s arguments for an

eighteen-month sentence, which could have been achieved by a

downward variance or departure.                    See United States v. Diosdado–

Star, 630 F.3d 359, 365-66 (4th Cir. 2011). ∗                          A district court

has flexibility in fashioning a sentence even outside of the

Guidelines range and need only set forth enough to satisfy the

appellate court that it has considered the parties’ arguments

and   has   a    reasoned      basis       for     its    decision.        Id.     at       364.

Moreover, the court specifically addressed Howell’s argument for

lower     sentence    based      on       cultural       assimilation.           See        U.S.

Sentencing Guidelines Manual § 2L1.2. comment., (n.8) (2012).

Howell’s    sentence      is    substantively            reasonable     because        it    was

      ∗
       Howell is incorrect that the district court needed to
apply a different standard to his request for a variance and
departure.   See Diosdado-Star, 630 F.3d at 364-65 (noting that
Rita v. United States, 551 U.S. 338 (2007), did not indicate
either a difference or preference between departures or
variances, or comment upon the precise procedure of applying
either).



                                               3
imposed within his advisory Guidelines range and he has failed

to   show    it   was   unreasonable       based   on   application    of    the

§ 3553(a) factors.        Montes-Pineda, 445 F.3d at 379.

            Accordingly, we affirm Howell’s sentence.               We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this    court   and

argument would aid the decisional process.



                                                                       AFFIRMED




                                       4